
	
		II
		111th CONGRESS
		2d Session
		S. 3206
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 14, 2010
			Mr. Harkin (for himself,
			 Mrs. Boxer, Mr.
			 Begich, Mr. Bingaman,
			 Mr. Brown of Ohio,
			 Mr. Burris, Mr.
			 Dodd, Mr. Durbin,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Kerry, Mr. Lautenberg,
			 Mr. Merkley, Ms. Mikulski, Mrs.
			 Murray, Mr. Schumer, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an Education Jobs
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Our Educators Working Act of
			 2010.
		2.Retaining educators
			(a)Education jobs fundThere is appropriated, for fiscal year
			 2010, for necessary expenses for an Education Jobs Fund, $23,000,000,000. Such
			 amount shall be appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the Department of Education. The amount shall remain
			 available for obligation by the Department through the date that is 180 days
			 after the date of enactment of this Act. The amount shall be administered by
			 the Secretary of Education under the terms and conditions of titles XIV and XV
			 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), subject to the provisions of subsection (b).
			(b)Special rules
				(1)Allotments to States and outlying
			 areasThe funds appropriated
			 under this Act shall be available only for allocations by the Secretary of
			 Education under subsections (a) and (d) of section 14001 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), except that the
			 Secretary may reserve not more than $1,000,000 for administration and oversight
			 of this Act, including for program administration.
				(2)Reservation by StateWith respect to funds appropriated under
			 this Act, a State that receives an allocation of such funds in accordance with
			 section 14001(d) of such Act may reserve a total of not more than 5 percent of
			 the State's allocation for—
					(A)the administrative costs of carrying out
			 the State's responsibilities with respect to such funds, except that in no case
			 shall the State reserve more than 1 percent of its total allocation for those
			 costs; and
					(B)the costs of retaining or creating
			 positions in the State educational agency or the State agency for higher
			 education, and other State agency positions related to the administration or
			 support of early childhood, elementary, secondary, or postsecondary
			 education.
					(3)Awards to local educational agencies and
			 public institutions of higher education
					(A)Use of fundsSubsections (a) and (b) of section 14002 of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) shall not
			 apply to an allocation of funds appropriated under this Act. Except as provided
			 under paragraph (2), an allocation of such funds shall be used only for awards
			 to local educational agencies and public institutions of higher education for
			 the support of early childhood, elementary, secondary, and postsecondary
			 education in accordance with subparagraph (B).
					(B)Distribution by governor
						(i)In generalThe Governor of a State receiving an
			 allocation of funds appropriated under this Act shall use the appropriated
			 funds to award grants to local educational agencies (through the State’s
			 primary elementary and secondary funding formulae) and public institutions of
			 higher education in order to restore the reductions in State funding for
			 elementary and secondary education and for public institutions of higher
			 education, respectively, that remain for fiscal years 2010 and 2011, as
			 determined in accordance with clause (iv).
						(ii)Insufficient amount
							(I)In generalIn the case of a State that receives an
			 allocation of funds appropriated under this Act for a fiscal year that is less
			 than the amount necessary to carry out clause (i), the Governor of the State
			 shall distribute the State's allocation for such fiscal year between local
			 educational agencies (through the State’s primary elementary and secondary
			 funding formulae) and public institutions of higher education in proportion to
			 the relative reductions in State support for these two categories of education
			 for such fiscal year.
							(II)ExceptionThe Governor may adjust the amount of funds
			 awarded to local educational agencies (in the aggregate) and the amount of
			 funds awarded to public institutions of higher education (in the aggregate) for
			 a fiscal year pursuant to subclause (I) by increasing or decreasing such
			 amounts of funds by the amount that is not more than 10 percent of the larger
			 of the 2 amounts of funds.
							(iii)Distribution of excess amountIn the case of a State that receives an
			 allocation of funds appropriated under this Act that is more than the amount
			 necessary to carry out clause (i), the Governor of the State shall use any
			 funds remaining after the application of clause (i) to provide local
			 educational agencies in the State with awards, based on the local educational
			 agencies' relative shares of funds under part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the most
			 recent fiscal year for which data are available.
						(iv)Calculation of reductionsFor purposes of calculating reductions in
			 State funding under this subparagraph for a fiscal year—
							(I)the amount of reductions in State funding
			 for elementary and secondary education or for public institutions of higher
			 education for a fiscal year shall be determined by comparing the level of such
			 State funding for such fiscal year with the level of such State funding for the
			 preceding fiscal year; and
							(II)the levels of such State funding shall
			 include any funds received by the State under section 14001(d) of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) and, for fiscal year
			 2011, any funds received by the State under this section for fiscal year
			 2010.
							(4)Inapplicability of education reform
			 assurancesSubsection (b),
			 and paragraphs (2) through (5) of subsection (d), of section 14005 of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) shall not
			 apply to any application for an allocation of funds appropriated under this Act
			 from a State that has an approved application for Phase II of the State Fiscal
			 Stabilization Fund under title XIV of division A of such Act that was submitted
			 in accordance with the application notice published in the Federal Register on
			 November 17, 2009 (74 Fed. Reg. 59142).
				(5)Requirement to use funds to retain or
			 create education jobsNotwithstanding sections 14003(a) and
			 14004(a) of such Act, funds appropriated under this Act may be used only
			 for—
					(A)compensation and benefits and other
			 expenses necessary to retain existing employees, and for the hiring of new
			 employees, in order to provide early childhood, elementary, secondary, or
			 postsecondary educational and related services; or
					(B)on-the-job training activities, as defined
			 in section 101(31) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2801(31)), for education-related careers.
					(6)Prohibition on use of funds for rainy day
			 funds or debt retirement
					(A)In generalSubject to subparagraph (B), a State that
			 receives an allocation of funds appropriated under this Act may not use such
			 funds to—
						(i)establish, restore, or supplement a reserve
			 or rainy day fund of the State or to supplant State funds in a manner that has
			 the effect of establishing, restoring, or supplementing a reserve or rainy day
			 fund; or
						(ii)reduce or retire debt obligations incurred
			 by the State or to supplant State funds in a manner that has the effect of
			 reducing or retiring debt obligations incurred by the State.
						(B)ExceptionSubparagraph (A) shall not apply to fund
			 balances that are necessary to comply with any State requirement to maintain a
			 balanced budget.
					(7)Application considerationsIf, by a date set by the Secretary of
			 Education, a Governor has not submitted an approvable application under section
			 14005(a) of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), the Secretary may provide for the distribution of funds appropriated
			 under this Act that are allocated under section 14001(d) of the American
			 Recovery and Reinvestment Act of 2009 for the State to 1 or more other entities
			 in the State, in such amounts and under such terms and conditions as the
			 Secretary may establish, as long as all terms and conditions that apply to the
			 appropriation under this Act shall apply to such funds distributed to such
			 entity or entities.
				(8)Local educational agency
			 applicationThe requirements
			 of section 442 of the General Education Provisions Act (20 U.S.C. 1232e) shall
			 not apply to a local educational agency that has previously submitted an
			 application to the State under title XIV of division A of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5) and wishes to receive funds
			 appropriated under this Act, as the assurances provided under the previous
			 application shall continue to apply to funds awarded under this Act.
				(9)Maintenance of effort
					(A)In generalIn order for a State to receive an
			 allocation of funds appropriated under this Act, the Governor of a State shall,
			 in lieu of the assurances required under section 14005(d)(1) of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), provide assurances to
			 the Secretary of Education that, for each of fiscal years 2010 and 2011, the
			 State will—
						(i)meet the requirements of section
			 14005(d)(1) for such fiscal year; or
						(ii)provide, for elementary and secondary
			 education and for public institutions of higher education (not including
			 support for capital projects or for research and development or tuition and
			 fees paid by students), percentages of the total revenues available to the
			 State for each fiscal year that—
							(I)for fiscal year 2010, are not less than
			 such percentages, respectively, for fiscal year 2006; and
							(II)for fiscal year 2011, are not less than
			 such percentages, respectively, for fiscal year 2009.
							(B)Inapplicable requirementSection 14012(c) of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5) shall not apply with respect to
			 any allocations made for fiscal year 2011 from funds appropriated under this
			 Act.
					(10)Period for obligation of
			 fundsThe Secretary of
			 Education may extend the period of time available to States and recipients of
			 awards under this section to obligate the funds appropriated under this Act for
			 one additional fiscal year beyond the period provided for under section
			 421(b)(1) of the General Education Provisions Act (20 U.S.C.
			 1225(b)(1)).
				3.Emergency designationThis Act is designated as an emergency
			 requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the
			 concurrent resolution on the budget for fiscal year 2010.
		
